Exhibit 10.1

THIRD AMENDMENT TO NEW LEASE



This Third Amendment to New Lease (this "Amendment") is entered into as of the
__5th__ day of _February_, 2003 (the "Execution Date"), by and between
Metropolitan Life Insurance Company, a New York corporation ("Landlord") and
Pharmacyclics, Inc., a Delaware corporation ("Tenant").



Recitals

:





A. Landlord and Tenant entered into that certain Lease and Lease Termination
Agreement dated as of June 14, 2000 (the "New Lease") and that certain First
Amendment to New Lease dated as of April 10, 2001 (the "First Amendment") and
that certain Second Amendment to New Lease dated as of June 29, 2001 for the
premises more particularly described therein ("Original Premises"). The New
Lease as amended by the First Amendment is referred to herein as the "Existing
Lease."



B. Tenant desires to provide for an extension of the Lease Term, surrender a
portion of the Original Premises and other amendments of the Existing Lease as
more particularly set forth below.



Agreement

:





Now, therefore, Landlord and Tenant hereby agree as follows:



1. Scope of Amendment; Defined Terms. Except as expressly provided in this
Amendment, the Existing Lease shall remain in full force and effect. Should any
inconsistency arise between this Amendment and the Existing Lease as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. The term "Lease" as used herein
shall refer to the Existing Lease as modified by this Amendment, except as
expressly provided in this Amendment. All capitalized terms used in this
Amendment and not defined herein shall have the meanings set forth in the
Existing Lease unless the context clearly requires otherwise.



2. Surrender of portion of Original Premises.



(a) Surrender Date.  On or before 11:59 p.m. on the date that is sixty (60) days
after the Execution Date (the "Surrender Date"), Tenant shall vacate and deliver
to Landlord exclusive possession of that portion of the Original Premises, shown
on Exhibit A pursuant to the same provisions and requirements of the Existing
Lease as would apply to surrender of the Premises upon expiration of the
Existing Lease (the "Surrender Space"), including, but not limited to the
cabling plant, network room and/or telephone closets (patch panels, racks, punch
blocks, Category 3-6 Cabling, jacks, face plates, etc.) used for voice and data
communications which must be left intact and ready for reuse. In the event
cubicles are to be removed from the Surrender Space, any ends of the cabling
shall be left uncut and shall not be damaged in any way. In the event that
cutting of the cables is necessary, Landlord shall be notified two (2) business
days prior to such intent to cut cables. Landlord or its representative shall
inspect cabling in the Surrender Space at any time prior to, during or after the
de-installation process. All such cut cables shall preserve length up to the
jack and preserve cable station identification numbering and/or lettering. After
the Surrender Date, the Existing Lease shall continue in full force and effect
for the remainder of the Lease Term upon and subject to all of the terms and
provisions of the Existing Lease with the following modifications of the
Existing Lease:



(i) The rentable area of the Original Premises is reduced by 15,000 rentable
square feet ("RSF") and the total remaining Premises is amended to be 64,776 RSF
(the "Remaining Premises") located at 995 and 999 Arques Avenue. All references
in the Lease from and after the Execution Date to "Premises" shall mean the
Remaining Premises.



(b) Obligations Until Surrender; Proration. Except for the obligation to pay
Monthly Installments of rent, and except as otherwise set forth herein, all of
the terms, covenants, agreements and conditions of the Existing Lease remain in
full force and effect with respect to the Surrender Space through the Surrender
Date. Tenant must continue to pay all other monetary obligations, including,
without limitation, Additional Rent and charges as they become due and payable
under the Existing Lease applicable to the Surrender Space through and including
the Surrender Date. As of 11:59 p.m. on the Surrender Date, the surrender of the
Surrender Space will be deemed effective and the monetary obligations with
respect to the Surrender Space must be prorated, billed and payable in the
manner provided in the Existing Lease, in the same manner as would apply if the
term of the Existing Lease expired on the Surrender Date with respect to the
Surrender Space.



(c) Holding Over.  In the event that Tenant fails timely to vacate and deliver
exclusive possession of the Surrender Space to Landlord by the Surrender Date as
required under this Amendment and the Existing Lease without Landlord's express
written consent, then:



(i) Tenant shall be deemed to be holding over with respect to the Surrender
Space and shall be liable to Landlord for rent for the Surrender Space at the
holdover rate provided in the Existing Lease and shall indemnify Landlord
against loss or liability resulting from any delay of Tenant in not surrendering
the Surrender Space on the Surrender Date, including, but not limited to, any
amounts required to be paid to third parties who were to have occupied the
Surrender Space and any attorneys' fees related thereto; and



(ii) Tenant shall pay to Landlord for each month or portion thereof that Tenant
retains possession of the Surrender Space, or any portion thereof, after the
Surrender Date One Hundred Fifty Percent (150%) of the Monthly Installment of
rent for the Surrender Space (Sixty One Thousand Eight Hundred Seventy Five
Dollars ($61,875.00) payable for the month immediately preceding the holding
over.



(d) Surrender Fee. Upon the Execution Date Tenant shall pay to Landlord the
amount of Five Hundred Twenty Thousand Four Hundred Ninety Five Dollars
($520,495.00) in immediately available funds (the "Surrender Fee").



(e) Demising Wall & Related Construction & Costs.



(i) Demising Wall.  Within sixty (60) days after the Surrender Date, Landlord
shall commence construction to remove the door existing in the presently
constructed demising wall and close up the demising wall in the location shown
and designated "Demising Wall" on Exhibit B to this Amendment (the "Demising
Wall") and related modifications to the heating, ventilating and air
conditioning distribution ("HVAC"), electrical facilities and any other Building
systems to the extent necessary in order to separate the Surrender Space from
the rest of the Premises. Notwithstanding the foregoing, the Demising Wall shall
comply with all applicable building codes and laws and restoration requirements
pursuant to the Existing Lease.



(ii) Right of Entry; Tenant's Responsibilities.  To the extent that design and
construction of any or all of the work pursuant to this Section 2(e) will
require access, work or construction within or through the Remaining Premises,
Landlord and Landlord's representatives and contractors shall have the right to
enter the Remaining Premises during normal business hours and at all times upon
24-hour prior oral or written notice to perform such work, and Tenant agrees
that such entry and work shall not constitute an eviction of Tenant in whole or
in part and that Monthly Installments and other sums due and payable by Tenant
under the Existing Lease with respect to the Remaining Premises shall in no way
be abated or reduced by reason of inconvenience, annoyance, disturbance or
injury to the business of Tenant due to such access, work or construction.
Landlord agrees to use good faith efforts not to interfere with the conduct of
Tenant's business. Tenant shall cooperate with Landlord and Landlord's
contractors(s) to allow design and construction during normal business hours
upon 24-hour prior oral or written notice. In the course of such design and
construction, Landlord shall make good faith efforts to cooperate with Tenant so
as not unreasonably to disrupt Tenant's business. Tenant agrees to cooperate
with Landlord in showing the Surrender Space to prospective tenants and/or
brokers.



(iii) Work at Landlord's Cost.  All of the work pursuant to Section 2(e)(i)
shall be designed and performed by Landlord or its contractors and consultants
at Landlord's sole cost and expense.



(iv) General Provisions Re Construction.   All improvements constructed by
Landlord hereunder shall be the property of Landlord.



(f) No Release. Notwithstanding any provision of the foregoing to the contrary,
neither this Amendment nor the acceptance by Landlord of the Surrender Space
shall in any way be deemed to excuse or release Tenant from any obligation or
liability with respect to the Surrender Space (including, without limitation,
any obligation or liability under provisions of the Lease to indemnify, defend
and hold harmless Landlord or other parties, or with respect to any breach or
breaches of the Lease) which obligation or liability (i) first arises on or
prior to the date on which Tenant delivers to Landlord possession of the
Surrender Space or (ii) arises out of or is incurred in connection with events
or other matters which took place on or prior to such date, or (iii) affect any
obligation under the Existing Lease which by its terms is to survive the
expiration or sooner termination of the Existing Lease.



(g) Right of Negotiation.



(i) Landlord hereby grants Tenant an ongoing right of negotiation to re-lease
all or a portion of the Surrender Space (the "Negotiation Space"), upon and
subject to the terms and conditions of this Section (the "Negotiation Right"),
and provided that at the time of exercise of such right: (a) Tenant must be in
occupancy of the entire Remaining Premises; and (b) there has been no material
adverse change in Tenant's financial position from such position as of the
Execution Date, as certified by Tenant's independent certified public
accountants, and as supported by Tenant's certified financial statements, copies
of which shall be delivered to Landlord with Tenant's written notice exercising
its right hereunder. Without limiting the generality of the foregoing, Landlord
may reasonably conclude there has been a material adverse change if Tenant's
independent certified public accountants do not certify there has been no such
change.



(ii) Nothing herein shall be deemed to limit or prevent Landlord from marketing,
discussing or negotiating with any other party for a lease of, or rights of any
nature as to, all or any part of such space, but before Landlord makes any
written proposal to any other party for Negotiation Space or written response to
any proposal received by Landlord, or contemporaneously with making or
responding to any such proposal, Landlord shall give Tenant written notice
("Landlord's Notice"), which notice identifies the space to be leased or on
which rights or options are to be granted. For a period of five (5) business
days after Landlord gives Landlord's Notice (the "Election Notice Period"),
Tenant shall have the right to initiate negotiations in good faith for the lease
of all (and not less than all) the space identified in Landlord's Notice by
giving Landlord written notice ("Election Notice") of Tenant's election to
exercise its Negotiation Right to lease such space



(iii) If Tenant timely gives the Election Notice, Landlord and Tenant shall,
during the five (5) business day period following Landlord's receipt of the
Election Notice, negotiate in good faith for the lease of the Negotiation Space.
Any lease by Tenant of the Negotiation Space shall be for a term expiring on the
Expiration Date of the Lease and upon and subject to all the terms, covenants
and conditions provided in the Lease except as otherwise expressly negotiated by
Landlord and Tenant, including the following terms to be negotiated with respect
to the applicable Negotiation Space: (i) any improvements or alterations or
allowance therefor, if any, and if none are agreed upon, the Negotiation Space
shall be leased in its "AS-IS" condition without any obligation of Landlord to
improve or alter the Negotiation Space or to provide Tenant any allowance
therefor and (ii) Monthly Installment of rent. The foregoing obligation of
Landlord to negotiate with Tenant is an exclusive right during the five (5)
business day period following Landlord's receipt of the Election Notice;
thereafter, the right shall be non-exclusive and nothing herein shall be deemed
to prevent Landlord from negotiating with any other party for the Negotiation
Space, whether or not Landlord and Tenant continue negotiating for the same.



(iv) If Tenant either fails or elects not to exercise its Negotiation Right as
to the Negotiation Space covered by Landlord's Notice by not giving its Election
Notice within the Election Notice Period, or if Tenant gives Tenant's Election
Notice but Tenant and Landlord do not execute (i) a written letter of intent
reflecting the significant business terms for the lease of the Negotiation Space
within five (5) business days after delivery of the Election Notice, and (ii) a
corresponding form prepared by Landlord of lease or amendment to the Lease
within fifteen (15) business days after Landlord gives Tenant such form, then in
any such event Tenant's Negotiation Right shall be null and void as to the
particular space identified in the applicable Landlord's Notice (but not as to
any space subject to this Negotiation Right which has not yet been covered by
any Landlord's Notice), and at any time thereafter Landlord shall be free to
lease and/or otherwise grant options or rights to such space on any terms and
conditions whatsoever free and clear of the Negotiation Right.



(v) This Negotiation Right is personal to Pharmacyclics, Inc. and Tenant
Affiliate and may not be used by, and shall not be transferable or assignable
(voluntarily or involuntarily) to any person or entity.



(vi) Upon the occurrence of any of the following events, Landlord shall have the
option, exercisable at any time prior to the time the Negotiation Space is to be
added to the Premises, to terminate all of the provisions of this Section with
respect to the Negotiation Right, with the effect of canceling and voiding any
prior or subsequent exercise so this Negotiation Right is of no force or effect:



(a) Tenant's failure to timely exercise the Negotiation Right in accordance with
the provisions of this Section.



(b) The existence at the time Tenant exercises the Negotiation Right or at the
time the Negotiation Space is to be added to the Premises of any default, beyond
any applicable notice and cure periods, on the part of Tenant under the Lease or
of any state of facts which with the passage of time or the giving of notice, or
both, would constitute such a default.



(c) Tenant's third default under the Lease prior to the date the Negotiation
Space is to be added to the Premises, notwithstanding that all such defaults may
subsequently be cured.



(vii) Without limiting the generality of any provision of the Lease, time shall
specifically be of the essence with respect to all of the provisions of this
Section.



3. Extension of Term.  Landlord and Tenant acknowledge and agree that
notwithstanding any provision of the Existing Lease to the contrary, the Lease
Term of the Existing Lease will expire on December 31, 2002, and that the Term
is hereby extended for the "Extended Term" commencing on January 1, 2003 (the
"Extended Term Commencement Date") and expiring sixty (60) months after the
Extended Term Commencement Date, unless sooner terminated pursuant to the terms
of the Existing Lease. This extension is further upon and subject to the same
conditions, terms, covenants and agreements contained in the Existing Lease
except as otherwise provided in this Amendment. Landlord and Tenant acknowledge
and agree that this Amendment provides all rights and obligations of the parties
with respect to extension of the current Lease Term, whether or not in
accordance with any other provisions, if any, of the Existing Lease regarding
renewal or extension, and any such provisions, options or rights for renewal or
extension provided in the Existing Lease are hereby deleted as of the Execution
Date.



4. Amendment of Monthly Installment for the Extended Term.



(a) Notwithstanding any provision of the Existing Lease to the contrary,
effective on and after the Extended Term Commencement Date, the amount of
Monthly Installment due and payable by Tenant for the Remaining Premises is
hereby amended as follows:





Months (of Extended Term)

Monthly Rate

Monthly Installment

01-12

$1.42/NNN

$91,981.92

13-24

$1.47/NNN

$95,220.72

25-36

$1.52/NNN

$98,459.52

37-60

$1.57/NNN

$101,698.32





(b) Landlord acknowledges that Tenant has paid the Monthly Installment for
January 2003 at the rate set forth in the Existing Lease prior to the Execution
Date in the amount of Two Hundred Sixty Two Thousand One Hundred Twenty Two and
08/100 Dollars ($262,122.08). Landlord agrees that upon the Execution Date, the
amount to be paid by Tenant to Landlord shall be adjusted such that any amounts
paid by Tenant for Monthly Installments of rent after the Extended Term
Commencement Date shall be credited towards the amount due upon Execution Date.
For example, if the Execution Date occurs in January 2003, the Monthly
Installment for initial year of the Extended Term is $91,981.92 and the
Surrender Fee is $520,495.00 for a total of $612,476.92. Therefore, Tenant shall
be credited with the total amount of $262,122.08 and the balance due from Tenant
shall be $350,354.84 plus any Additional Rent due from Tenant pursuant to the
Lease.



5. Security Deposit.

Landlord acknowledges that it currently holds a Security Deposit composed of
cash in the amount of Seventy Three Thousand Four Hundred Ten Dollars
($73,410.00) and the letter of credit in the amount of Four Hundred Fifty
Thousand Dollars ($450,000.00) (the "Letter of Credit"). Upon the Execution
Date, Tenant agrees to extend the Letter of Credit for the benefit of Landlord
for the Extended Term.





6. Construction; Other Provisions. Notwithstanding any provision of the Existing
Lease to the contrary, the following provisions shall govern the Extended Term:



(a) Condition; Construction. Except to the extent of any Landlord Work described
below or Section 2(e)(i) above: (i) Tenant acknowledges that is presently
occupies the Premises and accepts the Premises in its then AS IS condition,
without any express or implied representations or warranties of any kind by
Landlord, its brokers, manager or agents, or the employees of any of them; and
(ii) Landlord shall not have any obligation to construct or install any tenant
improvements or alterations or to pay for any such construction or installation.



(b) Landlord Work. At Landlord's option, (i) Landlord will install a new roof,
at Landlord's sole cost and expense (the "Landlord Work"), to be amortized, as a
Capital Expenditure as set forth in the Lease, over the new roof's estimated
useful life, as measured by GAAP at the time the Landlord Work is completed, and
passed through to Tenant based on Tenant's pro-rata share of the rentable area
of the Remaining Premises covered by the new roof or (ii) Landlord will maintain
the existing roof and all costs of roof maintenance will be paid at Landlord's
sole cost and expense, and not passed through as an Operating Expense.



7. Tenant Affiliates. Notwithstanding anything to the contrary in the New Lease,
Landlord agrees that Section 25(B)(2) of the New Lease regarding excess rents to
be paid in the case of a Transfer shall not apply to any Transfer to a Tenant
Affiliate.



8. Brokers. Notwithstanding any other provision of the Existing Lease to the
contrary, Tenant represents that Tenant's Broker is CRESA Partners and except
for Tenant's Broker and Landlord's Broker (defined below), it has not dealt with
any real estate broker, sales person, or finder in connection with this
Amendment, and no such person initiated or participated in the negotiation of
this Amendment, or showed the Premises to Tenant. Tenant hereby agrees to
indemnify, protect, defend and hold Landlord and the Landlord's Parties,
harmless from and against any and all liabilities and claims for commissions and
fees arising out of a breach of the foregoing representation. Landlord
represents that Landlord's broker is South Bay Development Company ("Landlord's
Broker") and, except for Landlord's Broker and Tenant's Broker it has not dealt
with any real estate broker, sales person, or finder in connection with this
Amendment, and no such person initiated or participated in the negotiation of
this Amendment. Landlord agrees to pay the commission in the amount of Five
Hundred Sixty Five Thousand Six Hundred Twenty Four and 56/100 Dollars
($565,624.56) to which Landlord's Broker is entitled in connection with this
Amendment pursuant to Landlord's written agreement with such broker within five
(5) business days of receipt of a request for payment. Tenant agrees that any
commission payable to Tenant's Broker shall be paid by Landlord's Broker to the
extent that Landlord's Broker and Tenant's Broker have entered into a separate
agreement between themselves to share the commission paid to Landlord's Broker
by Landlord.



9. Applicable Law. This Amendment shall be governed and construed in accordance
with the laws of the State of California and each party hereby irrevocably
submits to jurisdiction and service of process of the California courts.
Landlord and Tenant agree that the provisions of this Section 8 shall survive
the expiration or earlier termination of the Lease.



10. Attorneys' Fees. Each party to this Amendment shall bear its own attorneys'
fees and costs incurred in connection with the discussions preceding,
negotiations for and documentation of this Amendment. In the event any party
brings any suit or other proceeding with respect to the subject matter or
enforcement of this Amendment or the Lease, the prevailing party (as determined
by the court, agency or other authority before which such suit or proceeding is
commenced) shall, in addition to such other relief as may be awarded, be
entitled to recover attorneys' fees, expenses and costs of investigation as
actually incurred, including court costs, expert witness fees, costs and
expenses of investigation, and all attorneys' fees, costs and expenses in any
such suit or proceeding (including in any action or participation in or in
connection with any case or proceeding under the Bankruptcy Code, 11 United
States Code Sections 101 et seq., or any successor statutes, in establishing or
enforcing the right to indemnification, in appellate proceedings, or in
connection with the enforcement or collection of any judgment obtained in any
such suit or proceeding).



11. Effect of Headings; Exhibits. The titles or headings of the various parts or
sections hereof are intended solely for convenience and are not intended and
shall not be deemed to or in any way be used to modify, explain or place any
construction upon any of the provisions of this Amendment. Exhibits, schedules,
plats and riders hereto which are referred to herein are a part of this
Amendment.



12. Entire Agreement; Amendment. This Amendment taken together with the Existing
Lease, together with all exhibits, schedules, riders and addenda to each,
constitutes the full and complete agreement and understanding between the
parties hereto and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in this Amendment and the Existing Lease, as so
amended, and no provision of the Lease as so amended may be modified, amended,
waived or discharged, in whole or in part, except by a written instrument
executed by all of the parties hereto.



13. Authority. Each party represents and warrants to the other that it has full
authority and power to enter into and perform its obligations under this
Amendment, that the person executing this Amendment is fully empowered to do so,
and that no consent or authorization is necessary from any third party.



In witness whereof, the parties have executed this Amendment as of the date
first above written.



 

LANDLORD



METROPOLITAN LIFE INSURANCE COMPANY,

a New York corporation



By: /s/ JOEL R. REDMON



Name: Joel R. Redmon



Title: Assistant Vice-President



 

 

TENANT



PHARMACYCLICS, INC.,

a Delaware corporation



By: /s/ RICHARD A. MILLER



Name: Richard A. Miller



Title: President & CEO



 

 

 

By: /s/ LEIV LEA



Name: Leiv Lea



Title: VP, Finance & Administration and CFO



 